UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-1024



AMAH FRANI EKUE,

                                                        Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                        Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A95-905-448)


Submitted:   June 16, 2006                  Decided:   July 5, 2006


Before NIEMEYER, WILLIAMS, and MOTZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Ana T. Jacobs, ANA T. JACOBS & ASSOCIATES, P.C., Washington, D.C.,
for Petitioner. Peter D. Keisler, Assistant Attorney General, M.
Jocelyn Lopez Wright, Assistant Director, Jason S. Patil, Office of
Immigration Litigation, Civil Division, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Amah Frani Ekue, a native and citizen of Togo, petitions

for review of an order of the Board of Immigration Appeals (Board)

denying his motion to reconsider a prior order affirming the

immigration     judge’s     denial   of   his      applications    for       asylum,

withholding of removal, and protection under the Convention Against

Torture.   The Board denied the motion on the ground that it failed

to “specify[] the errors of fact or law in the prior Board

decision,” as required by the controlling regulation, 8 C.F.R.

§ 1003.2(b)(1) (2006). However, on appeal, Ekue seeks to challenge

only the immigration judge’s original order denying relief, as

affirmed by the Board.

           Ekue may not contest in this appeal the Board’s order

affirming the decision of the immigration judge, as he did not file

a timely petition for review from that order.                 A petitioner has

thirty   days   to   file    a   petition    for    review.       See    8   U.S.C.

§ 1252(b)(1) (2000). This time period is “jurisdictional in nature

and must be construed with strict fidelity to [its] terms.”                    Stone

v. INS, 514 U.S. 386, 405 (1995).               The filing of a motion to

reconsider does not toll the thirty-day period for seeking review

of the underlying order.         Id. at 394.       Accordingly, because Ekue

did not file a petition for review within thirty days of the

Board’s order affirming the immigration judge’s denial of relief,




                                     - 2 -
this court’s review is limited to the Board’s denial of the motion

to reconsider, from which a timely petition for review was filed.

             As Ekue makes no argument regarding that order, we

conclude that he has abandoned all claims that could properly be

raised in the appeal before us.         See Yousefi v. INS, 260 F.3d 318,

326   (4th   Cir.   2001)    (holding   failure       to   challenge       denial    of

withholding of removal and relief under Convention Against Torture

in    opening   brief   constitutes     abandonment          of    those      claims);

Edwards v. City of Goldsboro, 178 F.3d 231, 241 n.6 (4th Cir. 1999)

(holding     failure    to   raise    specific       issue    in    opening     brief

constitutes     abandonment    of    that    issue    under       Fed.   R.   App.   P.

28(a)(9)(A), requiring that argument section of opening brief

contain contentions, reasoning, and authority).                    Accordingly, we

deny the petition for review.               We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                                    PETITION DENIED




                                      - 3 -